          Case 5:19-cv-00267-JM Document 47 Filed 05/20/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JAMES WALKER,                                                                      PLAINTIFF
ADC #162619

v.                                  5:19-cv-00267-JM-JJV

ARKANSAS BOARD OF CORRECTION, et al.                                           DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, Plaintiff’s claims are DISMISSED, and

this case is CLOSED. It is certified that an in forma pauperis appeal from this Judgment would

not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 20th day of May, 2020.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
